GOLDBERG, Circuit Judge,
specially-concurring:
My brother Reavley’s opinion makes plain the illogic and injustice of the result that the principle of stare decisis forces upon this Court today. Were I young again and not cast in the status of senior judge, I would seek en banc consideration of this case for the purpose of overruling the precedential impediments to plaintiffs’ recovery. I would need no further support than my brother Reavley’s historiographically brilliant opinion.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Before CLARK, Chief Judge, GOLDBERG, GEE, RUBIN, REAVLEY, POL-ITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGIN-BOTHAM, DAVIS and HILL, Circuit Judges.
BY THE COURT:
A member of the Court in active service having requested a poll on the applications for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.